Exhibit 10.1

STRONGBRIDGE U.S. INC.

AMENDMENT TO EXECUTIVE CHAIRMAN AGREEMENT

 

This Amendment (“Amendment”) to the Executive Chairman Agreement between
Strongbridge Biopharma plc (“Strongbridge”), Strongbridge U.S. Inc., a Delaware
corporation (the “Company”), and John Johnson (the “Executive”) dated November
1, 2020 (the “Agreement”) is made and entered into as of April 8, 2020 (the
“Effective Date”).

 

RECITALS

A.The Company and Executive entered into the Agreement to set forth the terms of
Executive’s employment with the Company as Executive Chairman of the Board of
Directors of Strongbridge (the “Board”).

B.The Company and Executive desire and intend to (i) extend the term of the
Agreement; and (ii) provide for certain benefits in consideration of such
extension.

C.Capitalized terms that are not specifically defined in this Amendment have the
meanings set forth in the Agreement.

NOW, THEREFORE, in consideration of the agreements herein contained and other
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the Agreement is hereby amended as follows:

1. Section 1(a) of the Agreement is replaced in its entirety with the following:

 

(a)Term. The term of this Agreement (the “Term”) shall commence on the Effective
Date and continue through November 1, 2020 (the “Term”); provided, however, that
the Term may be thereafter extended upon the agreement of the parties in
writing. Notwithstanding the foregoing, the Term may be earlier terminated in
strict accordance with the provisions of Section 3 below, in which event the
Executive’s employment with the Company shall expire in accordance
therewith.  The Executive’s employment with the Company will continue to be “at
will,” meaning that, subject to the provisions of this Agreement, the
Executive’s employment may be terminated by the Board or the Executive at any
time and for any reason subject to the terms of this Agreement.

 

2. Section 2(e) of the Agreement is replaced in its entirety with the following:

 

(e)Other Benefits. During the Term, the Executive shall be eligible to
participate in or receive benefits under the Company’s employee benefit plans in
effect from time to time, subject to the terms of such plans, and the Executive
shall be entitled to take four (4) weeks of paid vacation.

 

3. The following is added as Section 2(f) of the Agreement:

 

(f)Bonus. The Executive shall be eligible to receive a bonus for the 2020 fiscal
year in the sole discretion of the Board.

 

 

 

 







Exhibit 10.1

4. The following is added as Section 2(g) of the Agreement:

 

(g)Equity Grants. On the Effective Date of this Amendment, Strongbridge shall
grant to Executive a restricted stock unit award of 182,500 shares (the “RSU
Grant”) and an option to purchase 87,500 ordinary shares of Strongbridge at an
exercise price equal to the closing price per share of the ordinary shares of
Strongbridge as reported by NASDAQ on the Effective Date (the “2020 Option
Grant”, and collectively with the RSU Grant, the “Equity Grants”). Subject to
Executive’s continuing to provide services as Executive Chairman of the Board
through the last day of the Term and continuing to serve as a member of the
Board through each applicable vesting date, (i) the RSU Grant will vest and be
settled in three equal annual installments on each of the first three
anniversaries of the date of grant, and (ii) the 2020 Option Grant will vest and
become exercisable over a period of four (4) years from the date of grant, six
and one quarter percent (6.25%) of the applicable award vesting on each of the
first sixteen (16) quarterly anniversaries of  the date of grant. In the event
the Executive resigns as Executive Chairman of the Board prior to the last day
of the Term but remains a member of the Board, the Equity Grants shall vest on a
pro-rata basis on such date of resignation based on the number of days during
the applicable vesting period that the Executive served as Executive Chairman of
the Board and the remaining portion of the Equity Grants shall be forfeited. To
the extent not already vested, the Equity Grants will accelerate and vest in the
event of the Executive’s involuntary removal from the Board or in the event he
is not re-elected to the Board by the shareholders of the Company. The Equity
Grants shall be governed by the terms and conditions of Strongbridge’s
applicable equity incentive plan(s) and the applicable award agreement(s)
governing the terms of such equity awards held by the Executive.

 

5. Section 4(b) of the Agreement is replaced in its entirety with the following:

 

(b)Termination by the Company.  The Executive’s employment with the Company may
be terminated by the Company at any time.  If the Company terminates the
Executive prior to the end of the Term, the Company shall pay or provide to the
Executive (or to his authorized representative or estate) the following
benefits:

 

(i)the Accrued Obligations;

 

(ii)if the Executive is terminated on or before the last day of the Term, a
single sum cash amount, payable on the sixtieth (60th) day following the Date of
Termination, of an amount equal to the Executive’s Base Salary which would have
been paid from the Date of Termination through the expiration of the Term had
the Executive not been terminated;

 

(iii)subject to the Executive’s election, for a period of eighteen (18) months,
100% of the Executive’s COBRA payments, paid directly to the Consolidated
Omnibus Reconciliation Act of 1985 (“COBRA”) third-party administrator or
designee on the Executive’s behalf for health and welfare coverage that the
Executive held at the Date of Termination; and

 

(iv)immediate acceleration of vesting of all of the Executive’s outstanding
equity awards, including, but not limited to, the Option Grant, the 2020 Option
Grant, and the RSU Grant.







Exhibit 10.1

 

6. A new Section 4(c) is added to the Agreement as follows:

 

(c)Change of Control Termination. In the event that, prior to the end of the
Term, there is a Change of Control and the Executive’s employment is terminated
by the Company following such Change of Control (other than due to the
expiration of the Term), then in lieu of the benefits set forth in Section 4(b)
herein, the Company shall pay or provide to the Executive (or to his authorized
representative or estate) the following benefits:

 

(i)the Accrued Obligations;

 

(ii)a single sum cash amount, payable on the sixtieth (60th) day following the
Date of Termination, of an amount equal to two (2) times the Executive’s Base
Salary;

 

(iii)subject to the Executive’s election, for a period of twenty four (24)
months, 100% of the Executive’s COBRA payments, paid directly to the COBRA
third-party administrator or designee on the Executive’s behalf for health and
welfare coverage that the Executive held at the Date of Termination; and

 

(iv)immediate acceleration of vesting of all of the Executive’s outstanding
equity awards, including, but not limited to, the Option Grant, the 2020 Option
Grant, and the RSU Grant.

 

As used herein, the term “Change of Control” shall have the meaning given such
term in the Strongbridge Biopharma plc 2015 Equity Compensation Plan, as
originally adopted by Strongbridge effective September 3, 2015.

 

7. Section 4(c) of the Agreement is renumbered as Section 4(d) and replaced in
its entirety with the following:

 

(d)Other Terminations.  Except as otherwise set forth in Sections 4(b) or (c),
upon any termination of employment, the Executive shall be entitled only to the
Accrued Obligations and shall have no further right to compensation under this
Agreement.

 

8. Section 4(d) shall be renumbered as Section 4(e).

 

9. Counterparts. This Amendment may be executed in one or more counterparts
(including via facsimile), each of which shall be deemed to be an original, but
all of which together shall constitute one and the same instrument.

 

 

[Signature page follows]

 







Exhibit 10.1

IN WITNESS WHEREOF, the parties have executed this Amendment effective on the
date and year first above written.

 

STRONGBRIDGE BIOPHARMA PLC

 

 

 

 

/s/ Robert Lutz

By:  Robert Lutz

Title:  Chief Financial Officer

 

STRONGBRIDGE U.S. INC.

 

 

 

 

/s/ Stephen Long

By:  Stephen Long

Title:  Chief Legal Officer

 

 

EXECUTIVE

 

 

 

 

/s/ John Johnson

John Johnson

 

 



